
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 99
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Ms. Chu (for herself,
			 Ms. Bordallo,
			 Mr. Al Green of Texas,
			 Ms. Hanabusa,
			 Ms. Hirono,
			 Mr. Honda,
			 Ms. Matsui, and
			 Mr. Wu) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the significance of the 65th
		  anniversary of the signing of Executive Order 9066 by President Franklin D.
		  Roosevelt and supporting the goals of the Japanese American, German American,
		  and Italian American communities in recognizing a National Day of Remembrance
		  to increase public awareness of the events surrounding the restriction,
		  exclusion, and internment of individuals and families during World War
		  II.
	
	
		Whereas President Franklin Delano Roosevelt signed
			 Executive Order 9066 on February 19, 1942, which authorized the exclusion of
			 120,000 Japanese Americans and legal resident aliens from the west coast of the
			 United States and the internment of United States citizens and legal permanent
			 residents of Japanese ancestry in internment camps during World War II;
		Whereas the freedom of Italian Americans and German
			 Americans was also restricted during World War II by measures that branded them
			 enemy aliens and included required identification cards, travel restrictions,
			 seizure of personal property, and internment;
		Whereas President Gerald Ford formally rescinded Executive
			 Order 9066 on February 19, 1976, in his speech, An American
			 Promise;
		Whereas Congress adopted legislation which was signed by
			 President Jimmy Carter on July 31, 1980, establishing the Commission on Wartime
			 Relocation and Internment of Civilians to investigate the claim that the
			 incarceration of Japanese Americans and legal resident aliens during World War
			 II was justified by military necessity;
		Whereas the Commission held 20 days of hearings and heard
			 from over 750 witnesses on this matter and published its findings in a report
			 entitled Personal Justice Denied;
		Whereas the conclusion of the commission was that the
			 promulgation of Executive Order 9066 was not justified by military necessity,
			 and that the decision to issue the order was shaped by race prejudice,
			 war hysteria, and a failure of political leadership;
		Whereas Congress enacted the Civil Liberties Act of 1988,
			 in which it apologized on behalf of the Nation for fundamental
			 violations of the basic civil liberties and constitutional rights of these
			 individuals of Japanese ancestry;
		Whereas President Ronald Reagan signed the Civil Liberties
			 Act of 1988 into law on August 10, 1988, proclaiming that day to be a
			 great day for America;
		Whereas the Civil Liberties Act of 1988 established the
			 Civil Liberties Public Education Fund, the purpose of which is to
			 sponsor research and public educational activities and to publish and
			 distribute the hearings, findings, and recommendations of the Commission on
			 Wartime Relocation and Internment of Civilians so that the events surrounding
			 the exclusion, forced removal, and internment of civilians and permanent
			 resident aliens of Japanese ancestry will be remembered, and so that the causes
			 and circumstances of this and similar events may be illuminated and
			 understood;
		Whereas Congress adopted the Wartime Violation of Italian
			 Americans Civil Liberties Act, which was signed by President Bill Clinton on
			 November 7, 2000, and which resulted in a report containing detailed
			 information on the types of violations that occurred, as well as lists of
			 individuals of Italian ancestry that were arrested, detained, and
			 interned;
		Whereas the Japanese American community recognizes a
			 National Day of Remembrance on February 19th of each year to educate the public
			 about the lessons learned from the internment to ensure that it never happens
			 again;
		Whereas H.R. 1492 (Public Law 109–441) was passed by
			 Congress and signed into law in 2006, to allow the Government to identify and
			 acquire sites used to confine Japanese Americans during World War II, in order
			 to preserve and maintain these historic locations for posterity and inspire new
			 generations of Americans to work for justice while demonstrating the Nation’s
			 commitment to equal and fair treatment for all; and
		Whereas the Day of Remembrance provides an opportunity for
			 all people to reflect on the importance of political leadership and vigilance
			 and on the values of justice and civil rights during times of uncertainty and
			 emergency: Now, therefore, be it:
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 historical significance of February 19, 1942, the date Executive Order 9066 was
			 signed by President Roosevelt, restricting the freedom of Japanese Americans,
			 German Americans, and Italian Americans, and legal resident aliens through
			 required identification cards, travel restrictions, seizure of personal
			 property, and internment; and
			(2)supports the goals
			 of the Japanese American, German American, and Italian American communities in
			 recognizing a National Day of Remembrance to increase public awareness of these
			 events.
			
